              IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


EMEAL HICKS,                               §
                 Petitioner,               §
                                           §
v.                                         §    No. 3:19-cv-00733-S (BT)
                                           §
                                           §
LORIE DAVIS-DIRECTOR TDCJ-CID,             §
             Respondent.                   §

                                      ORDER

       The Court entered findings, conclusions, and a recommendation that this

 case be dismissed because Petitioner failed to pay the filing fee. (ECF No. 7.)

 Petitioner has now paid the fee. The Court therefore VACATES its Findings,

 Conclusions, and Recommendation.

       SO ORDERED.

       Signed July 12, 2019.



                                 _________________________________
                                 REBECCA RUTHERFORD
                                 UNITED STATES MAGISTRATE JUDGE
